        Case 1:21-cr-00258-TFH Document 22-1 Filed 07/13/21 Page 1 of 3




                                                        U.S. Department of Justice

                                                        Channing D. Phillips
                                                        Acting United States Attorney

                                                        District of Columbia


                                                        Judiciary Center
                                                        555 Fourth St., N.W.
                                                        Washington, D.C. 20530


                                                      July 13, 2021

Joshua Robert Hanye
Federal Defender’s Office
51 Sleeper Street
Boston, MA 02130

       Re:      United States v. Troy Sargent
                Case No. 21-cr-258

Dear Counsel:

      On (June 3, 2021), the government uploaded initial discovery materials to you on USAfx.
These materials are labeled “Sargent_01_2021.06.03” and are indexed CAP02_000013173-
CAP02-000014088.

        Summary of Materials Provided. As further described in the provided index, the
discovery includes FBI reports, subpoena returns, search warrants, background information and
other items.

       Manner of Production. If this production is being transmitted via USAfx, please be sure
to download the entire folder, including all subfolders and files contained within the subfolders
exactly as it was provided immediately upon receipt to your own storage media.

       This production contains the following:
       • A “PDF” folder containing the discovery in searchable PDF format.
       • A “NATIVE” folder of documents that cannot be converted to PDFs such as audio/video
       recordings. Files that could not be converted to PDF will have a “placeholder” in the “PDF”
       folder that references the native file. You will find the referenced file by navigating to the
       corresponding Bates number in the NATIVE folder.
       • An index of the production, provided in both Excel and Adobe PDF formats.
         Case 1:21-cr-00258-TFH Document 22-1 Filed 07/13/21 Page 2 of 3




If you would like this production in load files for creating a document review database (e.g.,
Relativity) please let me know and we will provide load files.

       The discovery is unencrypted. Please contact me if you have any issues accessing the
information, and to confer regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

        Technical Assistance. CJA panel counsel and Assistant Federal Public Defenders with
technical discovery questions or those who need of assistance managing the discovery in this case
can contact Kelly Scribner (kelly_scribner@fd.org) with the Defender Services Office - National
Litigation Support Team. While Ms. Scribner is not specifically tasked with assisting retained
counsel, she is willing to talk with you about your discovery issues on a limited basis. However,
the National Litigation Support Team typically cannot support retained defense counsel as the
National Litigation Support Team is funded to assist CJA panel counsel and Federal Public
Defender offices appointed through the CJA Act.

        Voluminous Materials. Due to the extraordinary nature of the January 6, 2021 Capitol
Attack, the government anticipates that a large volume of materials may contain information
relevant to this prosecution. These materials may include, but are not limited to, surveillance
video, body worn camera footage, statements of similarly situated defendants, forensic searches
of electronic devices and social media accounts of similarly situated defendants, and citizen tips.
The government is working to develop a system that will facilitate access to these materials. In
the meantime, please let me know of any specific information that you believe is particularly
relevant to your client.

        Protective Order. This material is subject to the terms of the Protective Order issued in
this case. None of the materials are designated as Sensitive or Highly Sensitive.

       Timing of Disclosures. I recognize the government’s discovery obligations under Brady
v. Maryland, 373 U.S. 83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any
such material comes to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide
information about government witnesses prior to trial and in compliance with the court’s trial
management order.

        Reciprocal Discovery. I request reciprocal discovery to the fullest extent provided by
Rule 16 of the Federal Rules of Criminal Procedure, including results or reports of any physical or
mental examinations, or scientific tests or experiments, and any expert witness summaries. I also
request that defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to
testify at any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255
(1975). I request that such material be provided on the same basis upon which the government
will provide defendant(s) with materials relating to government witnesses.

        Notice of Defenses. Additionally, pursuant to Federal Rules of Criminal Procedure 12.1,
12.2, and 12.3, I request that defendant(s) provide the government with the appropriate written
notice if defendant(s) plans to use one of the defenses referenced in those rules. Please provide

                                                 2
        Case 1:21-cr-00258-TFH Document 22-1 Filed 07/13/21 Page 3 of 3




any notice within the time period required by the Rules or allowed by the Court for the filing of
any pretrial motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                    Sincerely,


                                                    /s/ Michael J. Romano____
                                                    MICHAEL J. ROMANO
                                                    Trial Attorney (detailee)

Enclosures (USAfx)




                                               3
